Title: [September 1774]
From: Adams, John
To: 



      1774 Septr. 1. Thursday.
      
      
       This Day, We breakfasted at Mr. Mifflins, Mr. C. Thompson came in, and soon after Dr. Smith. The famous Dr. Smith, the Provost of the Colledge. He appears a plain Man—tall, and rather Aukward—there is an Appearance of Art.
       We then went to return Visits to the Gentlemen who had visited us. We visited a Mr. Cadwallader a Gentleman of large Fortune, a grand and elegant House And Furniture. We then visited Mr. Powell, another splendid Seat. We then visited the Gentlemen from S. Carolina and about twelve were introduced to Mr. Galloway, the Speaker of the House in Pensylvania. He looks like Ben. Davis the Sandimanian.
       We dined at Friend Collins’s—Stephen Collins’s—with Govr. Hopkins, Govr. Ward, Mr. Galloway, Mr. Rhoades, &c.
       In the Evening all the Gentlemen of the Congress who were arrived in Town, met at Smiths the new City Tavern and spent the Evening together. 25 Members were come. Virginia, N. Carolina, Maryland, and the City of N. York were not arrived.
       Mr. William Livingston from the Jerseys, lately of New York, was there. He is a plain Man, tall, black, wears his Hair—nothing elegant or genteel about him. They say he is no public Speaker, but very sensible, and learned, and a ready Writer.
       Mr. Rutledge the Elder, was there, but his Appearance is not very promising. There is no Keenness in his Eye. No Depth in his Countenance. Nothing of the profound, sagacious, brilliant, or sparkling in his first Appearance.
       Yesterday We removed our Lodgings to the House of Miss Jane Port, in Arch Street, about half Way between Front Street and Second Street.
       I find that there is a Tribe of People here, exactly like the Tribe in the Massachusetts, of Hutchinsonian Addressers. There is indeed a Sett in every Colony. We have seen the Revolutions of their Sentiments. Their Opinions have undergone as many Changes as the Moon. At the Time of the Stamp Act, and just before it, they professed to be against the Parliamentary Claim of Right to tax Americans, to be Friends to our Constitutions, our Charter &c. Bernard was privately, secretly endeavouring to procure an Alteration of our Charter. But he concealed his Designs untill his Letters were detected. Hutchinson professed to be a stanch Friend to Liberty, and to our Charter, untill his Letters were detected—a great Number of good People thought him a good Man, and a Sincere Friend to the Congregational Interest in Religion and to our Charter Priviledges. They went on with this machiavilian Dissimulation, untill those Letters were detected—after that they waited untill the Boston Port Bill was passed, and then, thinking the People must submit immediately and that Lord North would carry his whole System triumphantly, they threw off the Mask. Dr. Smith, Mr. Galloway, Mr. Vaughan and others in this Town, are now just where the Hutchinsonian Faction were in the Year 1764 1765, when We were endeavouring to obtain a Repeal of the Stamp Act.
      
      

      1774. Fryday. Septr. 2.
      
      
       Dined at Mr. Thom. Mifflins with Mr. Lynch, Mr. Middleton, and the two Rutledges with their Ladies. The two Rutledges are good Lawyers. Govr. Hopkins and Govr. Ward were in Company. Mr. Lynch gave us a Sentiment “The brave Dantzickers, who declare they will be free in the face of the greatest Monarch in Europe.”—We were very sociable, and happy.
       After Coffee We went to the Tavern, where we were introduced to Peyton Randolph Esqr., Speaker of Virginia, Coll. Harrison, Richard Henry Lee Esq., and Coll. Bland. Randolph is a large, well looking Man. Lee is a tall, spare Man. Bland is a learned, bookish Man.
       These Gentlemen from Virginia appear to be the most spirited and consistent, of any. Harrison said he would have come on foot rather than not come. Bland said he would have gone, upon this Occasion, if it had been to Jericho.
      
      

      1774. Saturday. Septr. 3.
      
      
       Breakfasted at Dr. Shippens. Dr. Witherspoon was there. Coll. R. H. Lee lodges there. He is a masterly Man.
       This Mr. Lee is a Brother of the Sherriff of London, and of Dr. Arthur Lee, and of Mrs. Shippen. They are all sensible, and deep thinkers.
       Lee is for making the Repeal of every Revenue Law, the Boston Port Bill, the Bill for altering the Massachusetts Constitution, and the Quebec Bill, and the Removal of all the Troops, the End of the Congress, and an Abstinence from all Dutied Articles the Means—Rum, Mollosses, Sugar, Tea, Wine, Fruits, &c.
       He is absolutely certain, that the same Ship which carries home the Resolution will bring back the Redress. If we were to suppose that any Time would intervene, he should be for Exceptions.
       He thinks We should inform his Majesty, that We never can be happy, while the Lords Bute, Mansfield and North are his Confidents and Councillors.
       He took his Pen and attempted a Calculation of the Numbers of People represented by the Congress which he made about 2200000, and of the Revenue now actually raised which he made 80,000£ st.
       He would not allow Ld. North to have great Abilities. He had seen no symptoms of them. His whole Administration had been blunder.
       He said the Opposition had been so feeble and incompetent hitherto that it was Time to make vigorous Exertions.
       Mrs. Shippen is a religious and a reasoning Lady. She said she had often thought, that the People of Boston could not have behaved through their Tryals, with so much Prudence and firmness at the same Time, if they had not been influenced by a Superiour Power.
       Mr. Lee think’s that to strike at the Navigation Acts would unite every Man in Britain against us, because the Kingdom could not exist without them, and the Advantages they derive from these Regulations and Restrictions of our Trade, are an ample Compensation for all the Protection they have afforded us, or will afford us.
       
       Dr. Witherspoon enters with great Spirit into the American Cause. He seems as hearty a Friend as any of the Natives—an animated Son of Liberty.
       This Forenoon, Mr. Caesar Rodney, of the lower Counties on Delaware River, two Mr. Tilghmans from Maryland, were introduced to us.
       We went with Mr. Wm. Barrell to his Store and drank Punch and eat dryed smoaked Sprats with him, read the Papers and our Letters from Boston.
       Dined with Mr. Joseph Reed the Lawyer, with Mrs. Deberdt and Mrs. Reed, Mr. Willing, Mr. Thom. Smith, Mr. De hart, and &c.
       Spent the Evening at Mr. Mifflins with Lee and Harrison from Virginia, the two Rutledges, Dr. Witherspoon, Dr. Shippen, Dr. Steptoe, and another Gentleman. An elegant Supper, and We drank Sentiments till 11 O Clock. Lee and Harrison were very high. Lee had dined with Mr. Dickenson, and drank Burgundy the whole Afternoon.
       Harrison gave us for a Sentiment “a constitutional Death to the Lords Bute, Mansfield and North.” Paine gave us “May the Collision of british Flint and American Steel, produce that Spark of Liberty which shall illumine the latest Posterity.” Wisdom to Britain and Firmness to the Colonies, may Britain be wise and America free. The Friends of America throughout the World. Union of the Colonies. Unanimity to the Congress. May the Result of the Congress, answer the Expectations of the People. Union of Britain and the Colonies, on a Constitutional Foundation—and many other such Toasts.
       Young Rutledge told me, he studied 3 Years at the Temple. He thinks this a great Distinction. Says he took a Volume of Notes, which J. Quincy transcribed. Says that young Gentlemen ought to travel early, because that freedom and Ease of Behaviour, which is so necessary, cannot be acquired but in early Life. This Rutledge is young—sprightly but not deep. He has the most indistinct, inarticulate Way of Speaking. Speaks through his nose—a wretched Speaker in Conversation. How he will shine in public I dont yet know. He seems good natured, tho conceited. His Lady is with him in bad Health.
       His Brother still maintains the Air of Reserve, Design and Cunning—like Duane, and Galloway, and Bob Auchmuty.
       Caesar Rodney is the oddest looking Man in the World. He is tall—thin and slender as a Reed—pale—his Face is not bigger than a large Apple. Yet there is Sense and Fire, Spirit, Wit and Humour in his Countenance.
       He made himself very merry with Ruggles and his pretended Scruples and Timidities, at the last Congress.
       
       Mr. Reed told us, at dinner, that he never saw greater Joy, than he saw in London when the News arrived that the Nonimportation agreement was broke. They were universally shaking Hands and Congratulating each other.
       He says that George Haley is the worst Enemy to America that he knew there—swore to him that he would stand by Government in all its Measures, and was allways censuring and cursing America.
      
      
       
        
   
   William Lee, a Virginia merchant in London and a follower of John Wilkes, was in 1773 elected a sheriff of London (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.).


       
       
        
   
   Closing quotation mark editorially supplied. It would seem a fair assumption that the “Sentiments” which follow were not offered by Paine exclusively but by various members of the party.


       
      
      

      1774. Septr. 4. Sunday.
      
      
       Went to the Presbyterian Meeting and heard Mr. Sprout in the forenoon. He uses no Notes—dont appear to have any. Opens his Bible and talks away. Not a very numerous, nor very polite Assembly.
       Dined at our Lodgings at Mrs. Yards, with Major De boor a French Gentleman, a Soldier, Mr. Webb, and another.
       Went in the Afternoon to Christ Church, and heard Mr. Coombs Coombe. This is a more noble Building, and a genteeler Congregation. The Organ and a new Choir of Singers, were very musical. Mr. Coombs is celebrated here as a fine Speaker. He is sprightly, has a great deal of Action, speaks distinctly. But I confess, I am not charmed with his oratory. His Style was indifferent, his Method, confused. In one Word, his Composition was vastly inferiour to the ordinary Sermons of our How, Hunt, Chauncey, Cooper, Elliot, and even Stillman. Mr. Mifflin spent the Sunday Evening with Us, at our Lodgings.
      
      
       
        
   
   First regular entry in JA’s Diary booklet “No. 22” (our D/JA/22), a gathering of leaves stitched into a marbled paper cover and containing entries through 9 Nov. 1774.


       
       
        
   
   CFA corrects to “De Bure,” but apparently simply by conjecture. This officer remains unidentified.


       
      
      

      1774. Septr. 5. Monday.
      
      
       At Ten, The Delegates all met at the City Tavern, and walked to the Carpenters Hall, where they took a View of the Room, and of the Chamber where is an excellent Library. There is also a long Entry, where Gentlemen may walk, and a convenient Chamber opposite to the Library. The General Cry was, that this was a good Room, and the Question was put, whether We were satisfyed with this Room, and it passed in the Affirmative. A very few were for the Negative and they were chiefly from Pensylvania and New York.
       
       Then Mr. Lynch arose, and said there was a Gentleman present who had presided with great Dignity over a very respectable Society, greatly to the Advantage of America, and he therefore proposed that the Hon. Peytoun Randolph Esqr., one of the Delegates from Virginia, and the late Speaker of their House of Burgesses, should be appointed Chairman and he doubted not it would be unanimous.—The Question was put and he was unanimously chosen.
       Mr. Randolph then took the Chair, and the Commissions of the Delegates were all produced and read.
       Then Mr. Lynch proposed that Mr. Charles Thompson a Gentleman of Family, Fortune, and Character in this City should be appointed Secretary, which was accordingly done without opposition, tho Mr. Duane and Mr. Jay discovered at first an Inclination to seek further.
       Mr. Duane then moved that a Committee should be appointed, to prepare Regulations for this Congress. Several Gentlemen objected. I then arose and asked Leave of the President to request of the Gentleman from New York, an Explanation, and that he would point out some particular Regulations which he had in his Mind. He mentioned particularly the Method of voting—whether it should be by Colonies, or by the Poll, or by Interests.
       Mr. Henry then arose, and said this was the first general Congress which had ever happened—that no former Congress could be a Precedent—that We should have occasion for more general Congresses, and therefore that a precedent ought to be established now. That it would be great Injustice, if a little Colony should have the same Weight in the Councils of America, as a great one, and therefore he was for a Committee.
       Major Sullivan observed that a little Colony had its All at Stake as well as a great one.
       This is a Question of great Importance.—If We vote by Colonies, this Method will be liable to great Inequality and Injustice, for 5 small Colonies, with 100,000 People in each may outvote 4 large ones, each of which has 500,000 Inhabitants. If We vote by the Poll, some Colonies have more than their Proportion of Members, and others have less. If We vote by Interests, it will be attended with insuperable Difficulties, to ascertain the true Importance of each Colony.—Is the Weight of a Colony to be ascertained by the Number of Inhabitants merely—or by the Amount of their Trade, the Quantity of their Exports and Imports, or by any compound Ratio of both. This will lead us into such a Field of Controversy as will greatly perplex us. Besides I question whether it is possible to ascertain, at this Time, the Numbers of our People or the Value of our Trade. It will not do in such a Case, to take each other’s Words. It ought to be ascertained by authentic Evidence, from Records.
      
      
       
        
   
   
         
          
           
            “The City have offered us the Carpenters Hall, so called, to meet in, and Mr. Galloway offers the State House and insists on our meeting there, which he says he has a right to offer as Speaker of that House. The last is evidently the best place, but as he offers, the other party oppose” (Silas Deane to Mrs. Deane [1–3 Sept. 1774], Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:4–5; see also p. 8–10).
           
          
          
         
        


        
   
   Carpenters’ Hall was so new that some details in it were not yet completed. The second floor had, however, been rented and occupied by the Library Company of Philadelphia since 1773. The most authoritative historical and descriptive account of Carpenters’ Hall is by Charles E. Peterson, in Historic Philadelphia (Amer. Philos. Soc., Trans., 43 [1953]:96–128), which is copiously illustrated.


       
       
        
   
   Printed in full in JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:15–24. The North Carolina delegates had not yet come in, and Georgia sent no delegates to the first Continental Congress.


       
       
        
   
   For an account of Thomson’s assumption of his duties, supposedly written by Thomson himself, see Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:10, note. Galloway’s unhappy comments on the selection of both the meeting place and the secretary are in his letter of this date to Gov. William Franklin (Archives of the State of New Jersey, 1st ser., 10 [1886]: 477–478).


       
       
        
   
   This speech was unquestionably made by JA himself.


       
      
      

      1774. Septr. 6. Tuesday.
      
      
       Went to congress again. Received by an express an Intimation of the Bombardment of Boston—a confused account, but an alarming one indeed.—God grant it may not be found true.
      
      
       
        
   
   R. T. Paine’s Diary (MHi) has this account under this date:


        
         
          
           “About 2 o Clock a Letter came from Israel Putnam into Town forwarded by Expresses in about 70 hours from Boston, by which we were informed that the Soldiers had fired on the People and Town at Boston, this news occasioned the Congress to adjourn to 8 o Clock pm. The City of Phila. in great Concern, Bells muffled rang all pm.”
          
         
        
        
   
   This alarm sprang from the bloodless seizure by Gage’s troops, in the early hours of 1 Sept., of powder stored in a public magazine in that part of Charlestown which is now Somerville, bordering Cambridge (Commonwealth Hist. of Mass.Albert Bushnell Hart, ed., Commonwealth History of Massachusetts: Colony, Province and State, New York, 1927–1930; 5 vols. , 2:548; see entry of 8 Sept., below). The whole countryside from Boston almost to New York City was roused by the report, and the ever-curious Ezra Stiles made an elaborate and valuable investigation of the spread of the false rumor of bloodshed (Stiles, Literary DiaryThe Literary Diary of Ezra Stiles, D.D., LL.D., President of Yale College, ed. Franklin Bowditch Dexter, New York, 1901; 3 vols., 1:477–485). See also entry of 6 Nov., below.


       
      
      

      
       Notes of Debates in the Continental Congress, 6 September 1774.
       
      
      
      
       Mr. Henry. Government is dissolved. Fleets and Armies and the present State of Things shew that Government is dissolved.—Where are your Land Marks? your Boundaries of Colonies.
       We are in a State of Nature, Sir. I did propose that a Scale should be laid down. That Part of N. America which was once Mass. Bay, and that Part which was once Virginia, ought to be considered as having a Weight. Will not People complain, 10,000 People Virginians have not outweighed 1000 others.
       I will submit however. I am determined to submit if I am overruled.
       A worthy Gentleman (Ego) near me, seemed to admit the Necessity of obtaining a more Adequate Representation.
       I hope future Ages will quote our Proceedings with Applause. It is one of the great Duties of the democratical Part of the Constitution to keep itself pure. It is known in my Province, that some other Colonies are not so numerous or rich as they are. I am for giving all the Satisfaction in my Power.
       The Distinctions between Virginians, Pensylvanians, New Yorkers and New Englanders, are no more.
       I am not a Virginian, but an American.
       Slaves are to be thrown out of the Question, and if the freemen can be represented according to their Numbers I am satisfyed.
       Mr. Lynch. I differ in one Point from the Gentleman from Virginia, that is in thinking that Numbers only ought to determine the Weight of Colonies. I think that Property ought to be considered, and that it ought to be a compound of Numbers and Property, that should determine the Weight of the Colonies.
       I think it cannot be now settled.
       Mr. Rutledge. We have no legal Authority and Obedience to our Determinations will only follow the reasonableness, the apparent Utility, and Necessity of the Measures We adopt. We have no coercive or legislative Authority. Our Constitutents are bound only in Honour, to observe our Determinations.
       Govr. Ward. There are a great Number of Counties in Virginia, very unequal in Point of Wealth and Numbers, yet each has a Right to send 2 Members.
       Mr. Lee. But one Reason, which prevails with me, and that is that we are not at this Time provided with proper Materials. I am afraid We are not.
       Mr. Gadsden. I cant see any Way of voting but by Colonies.
       Coll. Bland. I agree with the Gentleman (Ego) who spoke near me, that We are not at present provided with Materials to ascertain the Importance of each Colony. The Question is whether the Rights and Liberties of America shall be contended for, or given up to arbitrary Power.
       Mr. Pendleton. If the Committee should find themselves unable to ascertain the Weight of the Colonies, by their Numbers and Property, they will report this, and this will lay the Foundation for the Congress to take some other Steps to procure Evidence of Numbers and Property at some future Time.
       Mr. Henry. I agree that authentic Accounts cannot be had—if by Authenticity is meant, attestations of officers of the Crown.
       I go upon the Supposition, that Government is at an End. All Distinctions are thrown down. All America is all thrown into one Mass. We must aim at the Minutiae of Rectitude.
       Mr. Jay. Could I suppose, that We came to frame an American Constitution, instead of indeavouring to correct the faults in an old one—I cant yet think that all Government is at an End. The Measure of arbitrary Power is not full, and I think it must run over, before We undertake to frame a new Constitution.
       To the Virtue, Spirit, and Abilities of Virginia We owe much—I should always therefore from Inclination as well as Justice, be for giving Virginia its full Weight.
       I am not clear that We ought not to be bound by a Majority tho ever so small, but I only mentioned it, as a Matter of Danger, worthy of Consideration.
      
      
       
        
   
   First entry in D/JA/22A, a collection of loose folded sheets of various sizes in which from time to time JA entered minutes of the debates in the first Continental Congress. These entries are mostly undated but have been inserted below under their most likely dates. Burnett, who prints the present notes in full, gives the evidence for assigning them to 6 Sept. (Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:14–15).


       
       
        
   
   This word inserted above the line in MS. Parentheses have been supplied by the editors.


       
       
        
   
   Congress resolved this day that since it did not have and could not “at present ... procure proper materials for ascertaining the importance of each Colony,” “each Colony or Province shall have one Vote” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:25).


       
      
      

      1774 Septr. 7. Wednesday.
      
      
       Went to congress again. Heard Mr. Duchè read Prayers. The Collect for the day, the 7th of the Month, was most admirably adapted, tho this was accidental, or rather Providential. A Prayer, which he gave us of his own Composition, was as pertinent, as affectionate, as sublime, as devout, as I ever heard offered up to Heaven. He filled every Bosom present.
       Dined with Mr. Miers Fisher, a young Quaker and a Lawyer. We saw his Library, which is clever.
       But this plain Friend, and his plain, tho pretty Wife, with her Thee’s and Thou’s, had provided us the most Costly Entertainment—Ducks, Hams, Chickens, Beef, Pigg, Tarts, Creams, Custards, Gellies, fools, Trifles, floating Islands, Beer, Porter, Punch, Wine and a long &c.
       We had a large Collection of Lawyers, at Table. Mr. Andrew Allen, the Attorney General, a Mr. Morris, the Prothonotary, Mr. Fisher, Mr. McKean, Mr. Rodney—besides these We had Mr. Reed, Govr. Hopkins and Governor Ward.
       We had much Conversation upon the Practice of Law, in our different Provinces, but at last We got swallowed up, in Politicks, and the great Question of Parliamentary Jurisdiction. Mr. Allen asks me, from whence do you derive your Laws? How do you intitle yourselves to English Priviledges? Is not Lord Mansfield on the Side of Power?
      
      
       
        
   
   This dramatic performance by Jacob Duché, assistant rector of Christ Church and St. Peter’s in Philadelphia, following as it did the as yet uncontradicted rumor of the bombardment of Boston, had a profound effect on many besides JA; see Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:19, and references there. What JA called the “Collect” was the thirty-fifth Psalm. JA wrote home at some length about the sensation produced by the eloquence of Duché, who, however, became a loyalist in 1777 and achieved notoriety by urging George Washington to have the Declaration of Independence withdrawn (JA to AA, 16 Sept. 1774, Adams Papers; printed in WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:368, note; DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements., under Duché).


       
      
      

      1774. Septr. 8. Thursday.
      
      
       Attended my Duty on the Committee all Day, and a most ingenious, entertaining Debate We had.—The happy News was bro’t us, from Boston, that no Blood had been spill’d but that Gen. Gage had taken away the Provincial Powder from the Magazine at Cambridge. This last was a disagreable Circumstance.
       Dined at Mr. Powells, with Mr. Duché, Dr. Morgan, Dr. Steptoe, Mr. Goldsborough, Mr. Johnson, and many others.—A most sinfull Feast again! Every Thing which could delight the Eye, or allure the Taste, Curds and Creams, Jellies, Sweet meats of various sorts, 20 sorts of Tarts, fools, Trifles, floating Islands, whippd Sillabubs &c. &c.—Parmesan Cheese, Punch, Wine, Porter, Beer &c. &c.
       At Evening We climbed up the Steeple of Christ Church, with Mr. Reed, from whence We had a clear and full View of the whole City and of Delaware River.
      
      
       
        
   
   On the 6th Congress voted to appoint a committee “to State the rights of the Colonies in general, the several instances in which these rights are violated or infringed, and the means most proper to be pursued for obtaining a restoration of them” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:26). This committee was named on the 7th and consisted of two delegates from each colony, those from Massachusetts being the two Adamses (same, p. 27–28). Its deliberations are reported by JA from time to time in entries and minutes of debates, beginning this day, below; see especially a note on the entry of 14 Oct., the day on which a “Declaration of Rights” was adopted.


       
      
       

      Notes of Debates in the Continental Congress Septr. 8. Thursday.
      
      
       In the Committee for States Rights, Grievances and Means of Redress.
       Coll. Lee. The Rights are built on a fourfold foundation—on Nature, on the british Constitution, on Charters, and on immemorial Usage. The Navigation Act, a Capital Violation.
       Mr. Jay. It is necessary to recur to the Law of Nature, and the british Constitution to ascertain our Rights.
       The Constitution of G.B. will not apply to some of the Charter Rights.
       A Mother Country surcharged with Inhabitants, they have a Right to emigrate. It may be said, if We leave our Country, We cannot leave our Allegiance. But there is no Allegiance without Protection. And Emigrants have a Right, to erect what Government they please.
       Mr. J. Rutledge. An Emigrant would not have a Right to set up what constitution they please. A Subject could not alienate his Allegiance.
       Lee. Cant see why We should not lay our Rights upon the broadest Bottom, the Ground of Nature. Our Ancestors found here no Government.
       Mr. Pendleton. Consider how far We have a Right to interfere, with Regard to the Canada Constitution.
       If the Majority of the People there should be pleased with the new Constitution, would not the People of America and of England have a Right to oppose it, and prevent such a Constitution being established in our Neighbourhood.
       Lee. It is contended that the Crown had no Right to grant such Charters as it has to the Colonies—and therefore We shall rest our Rights on a feeble foundation, if we rest em only on Charters—nor will it weaken our Objections to the Canada Bill.
       Mr. Rutledge. Our Claims I think are well founded on the british Constitution, and not on the Law of Nature.
       Coll. Dyer. Part of the Country within the Canada Bill, is a conquered Country, and part not. It is said to be a Rule that the King can give a Conquered Country what Law he pleases.
       Mr. Jay. I cant think the british Constitution inseperably attached to the Person of every Subject. Whence did the Constitution derive its Authority? From compact. Might not that Authority be given up by Compact.
       
       Mr. Wm. Livingston. A Corporation cannot make a Corporation. Charter Governments have done it. King cant appoint a Person to make a Justice of Peace. All Governors do it. Therefore it will not do for America to rest wholly on the Laws of England.
       Mr. Sherman. The Ministry contend, that the Colonies are only like Corporations in England, and therefore subordinate to the Legislature of the Kingdom.—The Colonies not bound to the King or Crown by the Act of Settlement, but by their consent to it.
       There is no other Legislative over the Colonies but their respective Assemblies.
       The Colonies adopt the common Law, not as the common Law, but as the highest Reason.
       Mr. Duane. Upon the whole for grounding our Rights on the Laws and Constitution of the Country from whence We sprung, and Charters, without recurring to the Law of Nature—because this will be a feeble Support. Charters are Compacts between the Crown and the People and I think on this foundation the Charter Governments stand firm.
       England is Governed by a limited Monarchy and free Constitution.
       Priviledges of Englishmen were inherent, their Birthright and Inheritance, and cannot be deprived of them, without their Consent.
       Objection. That all the Rights of Englishmen will make us independent.
       I hope a Line may be drawn to obviate this Objection.
       James was against Parliaments interfering with the Colonies. In the Reign of Charles 2d. the Sentiments of the Crown seem to have been changed. The Navigation Act was made. Massachusetts denyed the Authority—but made a Law to inforce it in the Colony.
       Lee. Life and Liberty, which is necessary for the Security of Life, cannot be given up when We enter into Society.
       Mr. Rutledge. The first Emigrants could not be considered as in a State of Nature—they had no Right to elect a new King.
       Mr. Jay. I have always withheld my Assent from the Position that every Subject discovering Land does so for the State to which they belong.
       Mr. Galloway. I never could find the Rights of Americans, in the Distinctions between Taxation and Legislation, nor in the Distinction between Laws for Revenue and for the Regulation of Trade. I have looked for our Rights in the Laws of Nature—but could not find them in a State of Nature, but always in a State of political Society.
       I have looked for them in the Constitution of the English Govern­ment, and there found them. We may draw them from this Soursce securely.
       Power results from the Real Property, of the Society.
       The States of Greece, Macedon, Rome, were founded on this Plan. None but Landholders could vote in the Comitia, or stand for Offices.
       English Constitution founded on the same Principle. Among the Saxons the Landholders were obliged to attend and shared among them the Power. In the Norman Period the same. When the Landholders could not all attend, the Representation of the freeholders, came in. Before the Reign of Henry 4., an Attempt was made to give the Tenants in Capite a Right to vote. Magna Charta. Archbishops, Bishops, Abbots, Earls and Barons and Tenants in Capite held all the Lands in England.
       It is of the Essence of the English Constitution, that no Law shall be binding, but such as are made by the Consent of the Proprietors in England.
       How then did it stand with our Ancestors, when they came over here? They could not be bound by any Laws made by the British Parliament—excepting those made before. I never could see any Reason to allow that we are bound to any Law made since—nor could I ever make any Distinction between the Sorts of Laws.
       I have ever thought We might reduce our Rights to one. An Exemption from all Laws made by British Parliament, made since the Emigration of our Ancestors. It follows therefore that all the Acts of Parliament made since, are Violations of our Rights.
       These Claims are all defensible upon the Principles even of our Enemies—Ld. North himself when he shall inform himself of the true Principles of the Constitution, &c.
       I am well aware that my Arguments tend to an Independency of the Colonies, and militate against the Maxim that there must be some absolute Power to draw together all the Wills and strength of the Empire.
      
      
       
        
   
   From JA’s separate sheets of minutes of debates (D/JA/22A).


       
       
        
   
   Thus in MS, but surely an inadvertence and a very curious one. CFA silently corrected the phrase to read: “stating rights....” The committee had been appointed “to State the rights of the Colonies in general,” &c.


       
       
        
   
   Editorial conjecture for an omission in the MS.


       
       
        
   
   Compare the language and arguments in Galloway’s pamphlet, printed prior to the sitting of the Congress but not published, entitled Arguments on Both Sides in the Dispute between Great Britain and Her Colonies, reprinted in Archives of the State of New Jersey, 1st ser., 10 (1886):1478–492, especially p. 484 ff.; and see Julian P. Boyd, Anglo-American Union: Joseph Galloway’s Plans to Preserve the British Empire, 1774–1788, Phila., 1941, p. 33–34. Brief as they are, JA’s notes show that Galloway’s speech in committee was a summary of his arguments carefully prepared earlier. See also JA’s notes on Galloway’s speech in Congress, 28 Sept., below.


       
      
      

      1774 Septr. 9. Fryday.
      
      
       Attended my Duty upon Committees. Dined at home.
      
      
       
        
   
   “9th. The Committee met, agreed to found our rights upon the laws of Nature, the principles of the English Constitution, and charters and compacts; ordered a Sub-Committee to draw up a Statement of Rights” (Samuel Ward, Diary, Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:27). JA was a member of the subcommittee, whose proceedings he later described at some length but not entirely accurately in his Autobiography. See also Ward’s Diary entry of 10 Sept., Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:28.


       
      
      

      1774 Septr. 10. Saturday.
      
      
       Attended my Duty upon the Sub Committee. Dined at home. Dr. Morgan, Dr. Cocks Cox, Mr. Spence  Spencer, and several other Gentlemen, Major Sullivan and Coll. Folsom dined with us upon Salt Fish. Rambled in the Evening with Jo. Reed, and fell into Mr. Sprouts Meeting where We heard Mr. Spence preach.
       Mr. Reed returned with Mr. Adams and me to our Lodgings, and a very social, agreable and communicative Evening We had.
       He says We never were guilty of a more Masterly Stroke of Policy, than in moving that Mr. Duchè might read Prayers, it has had a very good Effect, &c. He says the Sentiments of People here, are growing more and more favourable every day.
      
      

      1774. Septr. 11. Sunday.
      
      
       There is such a quick and constant Succession of new Scenes, Characters, Persons, and Events turning up before me that I cant keep any regular Account.
       This Mr. Reed is a very sensible and accomplished Lawyer of an amiable Disposition—soft, tender, friendly, &c. He is a friend to his Country and to Liberty.
       Mr. Reed was so kind as to wait on us to Mr. Sprouts Meeting, where we heard Mr. Spencer. These Ministers all preach without Notes.
       We had an Opportunity of seeing the Custom of the Presbyterians in administering the Sacrament. The Communicants all came to a Row of Seats, placed on each Side of a narrow Table spread in the Middle of the Alley reaching from the Deacons Seat to the front of the House. Three setts of Persons of both sexes, came in Succession. Each new sett had the Bread and the Cup given to them by a new Minister—Mr. Sprout first, Mr. Treat next and Mr. Spencer last. Each Communicant has a token, which he delivers to the Deacons or Elders, I dont know which they call em.
       As We came out of Meeting a Mr. Webster join’d us, who has just come from Boston, and has been a generous Benefactor to it, in its Distresses. He says he was at the Town Meeting, and he thinks they managed their Affairs with great Symplicity, Moderation, and Discretion.
       Dined at Mr. Willings, who is a Judge of the Supream Court here, with the Gentlemen from Virginia, Maryland and New York. A most splendid Feast again—Turtle and every Thing else.
       Mr. Willing told us a Story of a Lawyer here, who the other Day, gave him upon the Bench the following Answer, to a Question Why the Lawyers were so increased.
       
        “You ask me why Lawyers so much are increas’d
        Tho most of the Country already are fleec’d
        The Reason I’m sure is most strikingly plain
        The Sheep are oft sheered yet the Wool grows again
        And tho you may think e’er so odd of the Matter
        The oft’ner they’re fleeced, the Wool grows the better
        Thus downy-chin’d Boys as oft I have heard
        By frequently shaving obtain a large Beard.”
       
       By Mr. Peters, written at the Bar and given to a Judge Mr. Willing, who had asked the Question at Dinner, in Pleasantry.
       Mr. Willing is the most sociable, agreable Man of all. He told us of a Law of this Place, that whereas oysters, between the Months of May and Septr. were found to be unwholesome food, if any were brought to Markett they should be forfeited and given to the Poor.
       We drank Coffee, and then Reed, Cushing and I strolled, to the Moravian Evening Lecture where we heard soft, sweet Music and a dutchified english Prayer and Preachment.
      
      
       
        
   
   JA’s informant was evidently Pelatiah Webster, a Philadelphia merchant and writer on finance and political economy (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928–1936; 20 vols. plus index and supplements.). In the Boston town meeting of 30 Aug. various projects were discussed and approved “for employing the Poor” who were “now out of Business by the Operation of the Port Bill” (Boston Record Commissioners, 18th ReportCity of Boston, Record Commissioners, Reports, Boston, 1876–1909; 39 vols., p. 188–189).


       
      
      

      1774. Septr. 12. Monday.
      
      
       Attended my Duty on the Committee, untill one O Clock, and then went with my Colleagues and Messrs. Thompson and Mifflin to the Falls of Schuylkill, and viewed the Museum at Fort St. Davids, a great Collection of Curiosities. Returned and dined with Mr. Dickinson at his Seat at Fair Hill, with his Lady, Mrs. Thompson, Miss Norris and Miss Harrison. Mr. Dickinson has a fine Seat, a beautyfull Prospect, of the City, the River and the Country—fine Gardens, and a very grand Library. The most of his Books, were collected by Mr. Norris, once Speaker of the House here, father of Mrs. Dickinson. Mr. Dickinson is a very modest Man, and very ingenious, as well as agreable. He has an excellent Heart, and the Cause of his Country lies near it. He is full and clear for allowing to Parliament, the Regulation of Trade, upon Principles of Necessity and the mutual Interest of both Countries.
      
      
       
        
   
   The Society of Fort St. David was one of several early “fishing companies” or clubs, with a house near the Falls of Schuylkill. Its site and pre-Revolutionary “Museum,” which consisted principally of Indian antiquities, are described in a letter written in 1830 and printed in PMHBPennsylvania Magazine of History and Biography. 21:417–418 (Oct. 1897).


       
       
        
   
   There is an illustrated account of Fairhill, the Norris-Dickinson villa, in Thompson Westcott, The Historic Mansions and Buildings of Philadelphia, Phila., 1877, p. 481 ff. The estate lay between the Frankford and Germantown Roads, north of the city. R. T. Paine, who was one of the party, described it as “a convenient, decent, elegant Philosophical Rural Retreat” (Diary, MHi, 12 Sept. 1774).


       
      
      

      1774. Septr. 13. Tuesday.
      
      
       Attended my Duty all Day, on the Sub Committee. Agreed on a Report.
       1. and 2. Phil. and Mary. C. 10. ss. 7.
      
      
       
        
   
   To the full committee on stating the rights of the Colonies, &c. See the following entry  and note 2 there.


       
       
        
   
   The statute cited in this detached note is “An Acte wherby certayne Offences bee made Tresons,” 1554–1555, of which the 7th section is a “General Saving” or exemption: “Saving to every P[er]son and P[er]sones Bodyes Politike and Corporate their heires and successours, other then Thoffendours and their heires and suche P[er]son and P[er]sons as claime to any of their uses, all suche Rightes Titles Interestes Possessions [&c], whiche they or any of them shall have at the day of the committing suche Treasons or at any tyme afore, in as large and ample maner as yf this Acte hadd never bene hadd nor made” (The Statutes of the Realm, London, 1810–1828, 4:257). Members of the first Continental Congress could hardly help exhibiting some interest in the British statutes relating to treason.


       
      
      

      1774. Sept. 14. Wednesday.
      
      
       Visited Mr. Gadsden, Mr. Deane, Coll. Dyer, &c. at their Lodgings. Gadsden is violent against allowing to Parliament any Power of regulating Trade, or allowing that they have any Thing to do with Us.— Power of regulating Trade he says, is Power of ruining us—as bad as acknowledging them a Supream Legislative, in all Cases whatsoever. A Right of regulating Trade is a Right of Legislation, and a Right of Legislation in one Case, is a Right in all.—This I deny.
       Attended the Congress and Committee all the forenoon. Dined with Dr. Cox. Dr. Morgan, Dr. Rush, Mr. Bayard, old Mr. Smith dined with us. Dr. Rush lives upon Water Street and has from the Windows of his back Room and Chamber, a fine Prospect of Delaware River, and of New Jersey beyond it. The Gentlemen entertained us, with Absurdities in the Laws of Pensylvania, New Jersey and Maryland. This I find is a genteel Topic of Conversation here.—A mighty Feast again, nothing less than the very best of Claret, Madeira, and Burgundy. Melons, fine beyond description, and Pears and Peaches as excellent.
       This Day Mr. Chase introduced to us, a Mr. Carrell Carroll of Anapolis, a very sensible Gentleman, a Roman catholic, and of the first Fortune in America. His Income is Ten thousand Pounds sterling a Year, now, will be fourteen in two or 3 years, they say, besides his father has a vast Estate, which will be his, after his father.
      
      
       
        
   
   That is, presumably, Gadsden denies it (Parliament’s right of legislating for the Colonies in any case whatever). CFA supplied quotation marks around the last three sentences in this paragraph (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:379).


       
       
        
   
   Samuel Ward’s Diary is more informative: “14th. The Sub-Committee met, and reported to the great Committee, who appointed next morning for the consideration of the report [on stating the rights of the Colonies]. A SubCommittee appointed to state the infringements of our rights” (Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:30). On the same day, in Congress: “The delegates from the Province of Massachusetts-bay, agreeable to a request from the joint committees of every town & district in the county of Middlesex ... communicated to the Congress the proceedings of those committees at Concord, on the 30th & 31st days of August last, which were read” (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:31). The Middlesex Resolves were printed as a broadside (Ford, Massachusetts Broadsides, No. 1702; EvansCharles Evans, and others, comps., American Bibliography: A Chronological Dictionary of All Books, Pamphlets and Periodical Publications Printed in the United States of America [1639–1800], Chicago and Worcester, 1903–1959; 14 vols. 13439); text also available in Force, Archives[Peter Force, ed.,] American Archives: Consisting of a Collection of Authentick Records, State Papers, Debates, and Letters and Other Notices of Publick Affairs, Washington, 1837–1853; 9 vols., 1:750–752.


       
      
      

      1774. Sept. 16. Fryday i.e. Thursday, 15 September.
      
      
       Dined with Mr. Wallace, with a great deal of Company at a paultry elegant Feast again.
      
      
       
        
   
   JA clearly dated this entry one day late, since (1) R. T. Paine’s Diary (MHi) records dining with “Mr. Wallace” on Thursday the 15th; and (2) Paine and other members record attending “a grand Dinner to the Congress at the State House,” at which “about 500 dind at once,” on Friday the 16th (same; also Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:32). This leaves a gap in JA’s record for 16 Sept. According to Samuel Ward’s Diary, “16th. The large Committee met, resumed the business and adjourned” (Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:32; and see note on next entry).


       
      
      

      1774. Sept. 17. Saturday.
      
      
       This was one of the happiest Days of my Life. In Congress We had generous, noble Sentiments, and manly Eloquence. This Day con­vinced me that America will support the Massachusetts or perish with her.
       Dined with old Mr. Smith, with much Company. Visited the bettering House, a large Building—very clean, neat, and convenient for the Poor. Viewed the Gardens, &c.
      
      
       
        
   
   On the 16th “Paul Revere arrived Express from Boston” (R. T. Paine, Diary, MHi), bringing the “Resolutions entered into by the delegates from the several towns and districts in the county of Suffolk—” the well-known Suffolk Resolves—which, with other relevant papers, were presented to Congress by the Massachusetts delegates on the 17th, recorded in the Journal, and unanimously approved and supported in resolutions ordered to be printed (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:31–40; Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:33–35, including extracts from several of JA’s letters to AA, the originals of which are in the Adams Papers; the three letters are JA to AA, 16 Sept. and 18 Sept. [1] and [2]).


       
      
      

      1774. Septr. 18. Sunday.
      
      
       Went to Church, and heard Mr. Coombs read Prayers, and Mr. Duchè preach. A fine Preacher, indeed. Dined at home.
       Went to Dr. Allisons Meeting in the Afternoon. Heard Mr. —— a very ingenious Preacher, of Benevolence and Humanity. Spent the Evening at home with General Lee, Capt. Dagworthy, Mr. McDougall and others. Wrote many Letters to go by Mr. Paul Revere.
      
      

      1774 Monday Septr. 19.
      
      
       Dined with Dr. Rush in Company with Dr. Shippen, and many others. Folsom and Sullivan from N. Hampshire. Mr. Blair &c. &c.
      
      

      1774 Tuesday Septr. 20.
      
      
       Had Cards a Week ago to dine with Mr. Maese Mease—but forgot it, and dined at home. After We had dined after 4 O Clock, Mr. Maes’s Brother came to our Lodgings after Us. We went, after Dinner, and found Mr. Dickinson, Mifflin, Dr. Rush, Mr. West, Mr. Biddle, and Captn. All and Mr. Maes’s Brother—a very agreable Company. Our Regret at the Loss of this Company was very great.
       Mr. Dickenson was very agreable.
       A Question was started about the Conduct of the Bostonian Merchants since the Year 1770, in importing Tea and paying the Duty. Mr. Hancock it is said has received the Freight of many Chests of Tea. I think the Bostonian Merchants are not wholly justifiable—yet their Conduct has been exaggerated. Their fault and guilt has been magnified. Mr. Hancock I believe is justifiable, but I am not certain, whether he is strictly so. He owned a Ship in Partnership with Geo. Hayley, who is agreed here to be a ministerial Man, and Haley I suppose sent the Tea in the Ship.
      
       

      1774 Wednesday. Septr. 21.
      
      
       Captn. Callender came to breakfast with Us. Coll. Dagworthy and his Brother Captn. Dagworthy breakfasted with Us. Mrs. Yard entertained Us, with Muffins, Buck Wheat Cakes and common Toast. Buckwheat is an excellent grain, and is very plenty here.—Attended Congress from 9 to after 3.—Rode out of Town six Miles to Mr. Hills where we dined with Mr. Hill and Lady, Mr. Dickinson and his Lady, Mr. Thompson and his Lady, old Mr. Meredith, father of Mrs. Hill, Mr. Johnson of Maryland and Mr. To Reed.
      
      
       
        
   
   JA means that he attended the committee on stating the rights of the Colonies, not Congress. According to Samuel Ward’s Diary, the committee met on the 19th, 20th, and 21st, while Congress adjourned from day to day, awaiting the committee’s report (Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:36, 37).


       
      
      

      1774. Thursday. Septr. 22.
      
      
       Dined with Mr. Chew, Chief Justice of the Province, with all the Gentlemen from Virginia, Dr. Shippen, Mr. Tilghman and many others. We were shewn into a grand Entry and Stair Case, and into an elegant and most magnificent Chamber, untill Dinner. About four O Clock We were called down to Dinner. The Furniture was all rich. —Turttle, and every other Thing—Flummery, Jellies, Sweetmeats of 20 sorts, Trifles, Whip’d Syllabubbs, floating Islands, fools—&c., and then a Desert of Fruits, Raisins, Almonds, Pears, Peaches—Wines most excellent and admirable. I drank Madeira at a great Rate and found no Inconvenience in it.
       In the Evening General Lee and Coll. Lee, and Coll. Dyer and Mr. Deane, and half a Score friends from Boston came to our Lodgings. Coll. Lee staid till 12 O Clock and was very social and agreable.
      
      
       
        
   
   Presumably this was Benjamin Chew’s town house, Third Street between Walnut and Spruce; not his famous country mansion still standing on Germantown Avenue.


       
       
        
   
   On this day “The Committee appointed to state the rights of the colonies &c.” brought in a report, but consideration of it was deferred to the 24th. See entry of 8 Sept., above, and JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:42.


       
      
      

      1774. Fryday. Sept. 23.
      
      
       Walked along Second Street Southward, untill I got out of the City into the Country. The Uniformity of this City is dissagreable to some.— I like it.
       Dined with the late Chief Justice Allen—with all the Gentlemen from North Carolina, and Mr. Hambleton Hamilton, late Governor— and Mr. Andrew Allen Attorney General.
       
       We had much Conversation, about Mr. Franklin. The Chief Justice and Attorney General had much droll Chat together.
      
      

      1774 Saturday. Septr. 24.
      
      
       Dined with Mr. Charles Thompson, with only Mr. Dickenson, his Lady and Niece in Company. A most delightfull Afternoon we had. Sweet Communion indeed we had—Mr. Dickinson gave us his Thoughts and his Correspondence very freely.
      
      

      1774. Sunday. Sept. 25.
      
      
       Went in the Evening to Quaker Meeting and afterwards went to Supper at Stephen Collins’s.
      
      

      1774. Monday. Septr. 26.
      
      
       Dined at old Dr. Shippens with Mr. And Mrs. Blair, young Dr. Shippen, the Jersey Delegates and some Virginians. Afterwards went to the Hospital and heard another Lecture upon Anatomy, from young Dr. Shippen.
      
      

      1774. Tuesday. Septr. 27.
      
      
       Dined at Mr. Bayards, with Dr. Cox, Dr. Rush, Mr. Hodge, Mr. Deane, Coll. Dyer. Dr. Cox gave us a Toast “May the fair Dove of Liberty, in this Deluge of Despotism, find Rest to the Sole of her Foot in America.”
      
      

      
       Notes of Debates in the Continental Congress, 26–27 September 1774.
       
      
      
      
       Mr. Lee made a Motion for a Non Importation.
       Mr. Mifflin. The ist of Novr. ought to be fixed, for no honest orders were sent after the first of June. Orders are generally sent in April and May. But the Intention was known, of a Non Importation.
       Coll. Bland. I think the Time ought to be fixed, when Goods are shipp’d in Great Britain, because a ship may have a long Voyage.
       Mr. Gadsden. For the ist of Novr.—We may be deceived and defrauded, if we fix it to the Time when Goods are shipped.
       Coll. Lee. Invoices have been antedated.
       Mr. John Rutledge. I think all the Ways and Means should be proposed.
       Mr. Mifflin. Proposes Stoppage of Flax seed and Lumber to the West Indies—and Non Importation of dutied Articles—to commence ist. Aug. 1775.
       Mr. Chace Chase. Force, I apprehend is out of the Question, in our present Enquiry.
       In 1770, the annual Tax was 13 millions. Last Year it was only 10 millions.
       Land Tax, Malt Tax, perpetual Funds, amount to only 10 millions. They are compelled to raise 10 millions in time of Peace.
       The Emigrations from G. Britain prove that they are taxed as far as they can bear.
       A total Non Import and Non Export to G. Britain and W. Indies must produce a national Bankruptcy, in a very short Space of Time.
       The foreign Trade of G. Britain is but four Million and an half. As great a Man as ever Britain produc’d, calculated the Trade with the Colonies at two Millions. I believe the Importation to the Colonies now represented, may be three millions.
       A Non Exportation amounts to 3 millions more, and the Debt due to four Million. Two thirds in the Colonies, are cloathed in British Manufactures. Non Exportation of vastly more importance than a Non Importation—it affects the Merchants as well as Manufacturers, the Trade as well as the Revenue.
       60 thousand Hdds. of Tobacco—225 british Ships employed.
       I am for a Non Exportation of Lumber to W. Indies immediately.
       The Importance of the Trade of the West Indies to G. Britain almost exceeds Calculation.
       The Sugar carries the greatest Revenue—the Rum a great deal.
       If you dont stop the Lumber immediately, you cant stop it at all. If it takes Place immediately, they cant send home their next Years Crop.
       A Non Exportation at a future day, cannot avail us.
       What is the Situation of Boston and the Massachusetts.
       A Non Exportation at the Virginia Day, will not opperate before the fall 1766 1776.
       I It would not affect the Trade of the Colonies to the Mediterranean or other Parts of the World.
       I am for a more distant Day than the first of November.
       Mr. Linch. We want not only Redress, but speedy Redress. The Mass, cant live without Government I think one Year. Nothing less than what has been proposed, by the Gentleman last speaking, will put the Colonies in the State I wish to see them in. I believe the Parliament would grant us immediate Relief. Bankrupcy would be the Consequence if they did not.
       
       Mr. Gadsden. By saving our own Liberties, we shall save those of the West Indies. I am for being ready, but I am not for the sword. The only Way to prevent the sword from being used is to have it ready.
       ’Tho the Virginians are tied up, I would be for doing it without them.
       Boston and New England cant hold out—the Country will be deluged in Blood, if We dont Act with Spirit. Dont let America look at this Mountain, and let it bring forth a Mouse.
       Mr. Chace. We cant come into a Non Exportation immediately without Virginia.
       Mr. Cushing. For a Non Importation, Non Exportation and Non Consumption, and immediately.
       Coll. Bland. It has been our Glory sentence unfinished
       Mr. Hooper. We make some Tobacco. I was instructed to Protest vs. Petitioning alone.
       Tar, Pitch, and Turpentine We can ship nowhere but to Great Britain. The whole of the Subsistence of the People in the Southern Parts, are from naval Stores.
       G. Britain cannot do without Naval Stores, from N. Carolina.
       Mr. Ed. Rutledge. A Gentleman from the other End of the Room talked of Generosity. True Equality is the only public Generosity. If Virginia raises Wheat instead of Tobacco they will not suffer. Our Rice is an enumerated Commodity. We shall therefore loose all our Trade.
       I am both for Non Im and Exportation to take Place immediately.
       Mr. Henry. We dont mean to hurt even our Rascalls—if We have any. I move that December may be inserted instead of November.
       Mr. Jay. Negociation, suspension of Commerce, and War are the only three things. War is by general Consent to be waived at present.
       I am for Negociation and suspension of Commerce.
       Coll. Lee. All Considerations of Interest and Equality of Sacrifice should be laid aside.
       Produce of the other Colonies, is carried to Markett, in the same Year when it is raised, even Rice.
       Tobacco is not untill the next Year.
       Mr. Sullivan. We export Masts, Boards, Plank, Fish, Oil and some Potash. Ships, we load with Lumber for the West Indies, and thence carry Sugar to England and pay our Debts that Way.
       Every kind of Lumber, We export to West Indies.
       Our Lumber is made in Winter. Our Ships sale in Jany. or Feby. for W. Indies.
       
       Coll. Dyer. They have now drawn the Sword, in order to execute their Plan, of subduing America. And I imagine they will not sheath it, but that next Summer will decide the Fate of America.
       To withdraw all Commerce with Great Britain at once, would come upon them like a Thunder Clap. By what I heard Yesterday, G. Britain is much more in our Power, than I expected—the Masts from the Northward—the Naval Stores from N. Carolina.
       We are struggling for the Liberties of the West Indies and of the People of G. Britain as well as our own—and perhaps of Europe.
       Stopping the Flax Seed to Ireland would greatly distress ’em.
       
        Govr. Ward.
       
       Mr. Cushing. Whoever considers the present State of G. Britain and America must see the Necessity of spirited Measures. G.B. has drawn the sword against Us, and nothing prevents her sheathing it in our Bowells but Want of Sufficient Force.
       I think it absolutely necessary to agree to a Non Importation Non Exportation immediately.
      
      
       
        
   
   This entry is from JA’s loose sheets of minutes of debates (D/JA/22A). Though undated, it clearly pertains to the discussion of “the means most proper to be pursued for a restoration of our rights,” first taken up in Congress on Saturday, 24 Sept., resumed on Monday and Tuesday the 26th and 27th, when a resolution was unanimously adopted not to import or consume British goods “from and after” 1 Dec. 1774, though the details remained to be worked out. Several more days were required to reach an agreement not to export goods to Great Britain and the West Indies. This was voted on 30 Sept., but for the benefit of the southern Colonies it was not to go into effect for a year. The present minutes obviously belong to the first stage of the debate, and since they cover two successive days must pertain to speeches made on 26–27 Sept. See JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:42–43, 51–52; Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1148; also JA’s Notes under 6 Oct., below.


       
      
      

      1774. Wednesday. Sept. 28.
      
      
       Dined with Mr. R. Penn. A magnificent House, and a most splendid Feast, and a very large Company. Mr. Dickinson and General Lee were there, and Mr. Moiland Moylan, besides a great Number of the Delegates.—Spent the Evening at Home, with Coll. Lee, Coll. Washington and Dr. Shippen who came in to consult with us.
      
      
       
        
   
   The house of Richard Penn, grandson of the founder of Pennsylvania, was on the south side of High (later Market) Street between Fifth and Sixth. It became the headquarters of Sir William Howe during the British occupation of Philadelphia and of Benedict Arnold while military governor of the city; after the Revolution it was the residence of Robert Morris, who largely rebuilt it after a fire. Considered “the best Single house in the City,” it was acquired by the City Corporation to serve as an executive mansion when Congress moved to Philadelphia in 1790, and was consequently the Philadelphia home of President and Mrs. Washington, 1790–1797, and of President and Mrs. Adams, 1797–1800. See an illustrated article by Harold D. Eberlein, “190, High Street (Market Street below Sixth),” Amer. Philos. Soc, Trans., 43 (1953):161–178.


       
       
        
   
   George Washington’s Diary has the following entry under this day: “Dined at Mr. Edward Shippen’s. Spent the afternn. with the Boston Gentn.” (The Diaries of George Washington, ed. John C. Fitzpatrick, Boston and N.Y., 1925, 2:165). To this first intimate contact between JA and his fellow delegates on the one hand, and the silent member from Virginia on the other, much has been attributed, probably justly. With little doubt it markedly influenced Washington’s view of the conduct of the leaders of the patriotic movement in Massachusetts. See Washington’s letter to Robert Mackenzie, a British officer in Boston, 9 Oct. 1774 (Writings, ed., FitzpatrickThe Writings of George Washington from the Original Manuscript Sources, 1745–1799, ed. John C. Fitzpatrick, Washington, 1931–1944; 39 vols., 3:244–247), and a communication by CFA on the background of Washington’s nomination as commander in chief, in MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 1st ser., 4 (1858–1860):68–75.


       
      
      

      
       Notes of Debates in the Continental Congress, 28 September 1774.
       
      
      
      
       Mr. Galloway. The Proposal I intended to make having been opposed, I have waited to hear a more effectual one. A general Non Importation from G. Britain and Ireland has been adopted, but I think this will be too gradual in its Operation for the Relief of Boston.
       A General Non Exportation, I have ever looked on as an indigested Proposition. It is impossible America can exist, under a total Non Exportation. We in this Province should have tens of Thousands of People thrown upon the cold Hand of Charity.—Our Ships would lie by the Walls, our Seamen would be thrown out of Bread, our Shipwrights &c. out of Employ and it would affect the landed Interest. It would weaken us in another Struggle which I fear is too near.
       To explain my Plan I must state a Number of facts relative to Great Britain, and relative to America.
       I hope no facts which I shall state will be disagreable.
       In the last War, America was in the greatest Danger of Destruction. This was held up by the Massachusetts and by the Congress in 1754. They said We are disunited among ourselves. Their is no indifferent Arbiter between us.
       Requisitions came over. A No. of the Colonies gave most extensively and liberally, others gave nothing, or late. Pensylvania gave late, not for Want of Zeal or Loyalty, but owing to their Disputes, with Proprietors—their disunited State.
       These Delinquencies were handed up to the Parent State, and these gave Occasion to the Stamp Act.
       America with the greatest Reason and Justice complained of the Stamp Act.
       Had they proposed some Plan of Policy—some Negociation but set afoot, it would have terminated in the most happy Harmony between the two Countries.
       
       They repealed the Stamp Act, but they passed the declaratory Act.
       Without some Supream Legislature, some common Arbiter, you are not, say they, part of the State.
       I am as much a friend of Liberty as exists—and No Man shall go further, in Point of Fortune, or in Point of Blood, than the Man who now addresses you.
       Burlamaqui, Grotius, Puffendorf, Hooker.—There must be an Union of Wills and Strength. Distinction between a State and a Multitude. A State is animated by one Soul.
       As We are not within the Circle of the Supream Jurisdiction of the Parliament, We are independent States. The Law of Great Britain dont bind us in any Case whatever.
       We want the Aid and Assistance and Protection of the Arm of our Mother Country. Protection And Allegiance are reciprocal Duties. Can We lay claim to the Money and Protection of G. Britain upon any Principles of Honour or Conscience? Can We wish to become Aliens to the Mother State.
       We must come upon Terms with G. Britain.
       Some Gentlemen are not for Negociation. I wish I could hear some Reason against it.
       The Minister must be at 20, or 30 millions expense to inforce his Measures.
       I propose this Proposition. The Plan.—2 Classes of Laws. 1. Laws of Internal Policy. 2. Laws in which more than one Colony were concerned, raising Money for War.—No one Act can be done, without the Assent of Great Britain.—No one without the Assent of America. A British American Legislature.
       Mr. Duane. As I mean to second this Motion, I think myself bound to lay before the Congress my Reasons. N. York thought it necessary to have a Congress for the Relief of Boston and Mass.—and to do more, to lay a Plan for a lasting Accommodation with G. Britain.
       Whatever may have been the Motive for departing from the first Plan of the Congress, I am unhappy that We have departed from it.— The Post Office Act was before the Year 1763.—Can we expect lasting Tranquility. I have given my full Assent to a Non Im and Exportation Agreement.
       The Right of regulating Trade, from the local Circumstances of the Colonies, and their Disconnection with each other, cannot be exercised by the Colonies.
       Mass, disputed the Navigation Act, because not represented, but made a Law of their own, to inforce that Act.
       
       Virginia did the same nearly.
       I think Justice requires that we should expressly ceed to Parliament the Right of regulating Trade.
       In the Congress in 1754 which consisted of the greatest and best Men in the Colonies, this was considered as indispensable.
       A civil War with America, would involve a national Bankruptcy.
       Coll. Lee. How did We go on for 160 Years before the Year 1763? —We flourished and grew.
       This Plan would make such Changes in the Legislatures of the Colonies that I could not agree to it, without consulting my Constituents.
       Mr. Jay. I am led to adopt this Plan.
       It is objected that this Plan will alter our Constitutions and therefore cannot be adopted without consulting Constituents.
       Does this Plan give up any one Liberty?—or interfere with any one Right.
       Mr. Henry. The original Constitution of the Colonies, was founded on the broadest and most generous Base.
       The Regulation of Our Trade, was Compensation enough for all the Protection we ever experienced from her.
       We shall liberate our Constituents from a corrupt House of Commons, but thro them into the Arms of an American Legislature that may be bribed by that Nation which avows in the Face of the World, that Bribery is a Part of her System of Government.
       Before We are obliged to pay Taxes as they do, let us be as free as they. Let us have our Trade open with all the World.
       We are not to consent by the Representatives of Representatives.
       I am inclined to think the present Measures lead to War.
       Mr. Ed. Rutledge. I came with an Idea of getting a Bill of Rights, and a Plan of permanent Relief.
       I think the Plan may be freed from almost every objection. I think it almost a perfect Plan.
       Mr. Galloway. In every Government, Patriarchal, Monarchical, Aristocratical or democratical, there must be a Supream Legislature.
       I know of no American Constitution. A Virginia Constitution, a Pensylvanian Constitution We have. We are totally independent of each other.
       Every Gentleman here thinks, that Parliament ought to have the Power over Trade, because Britain protects it and us.
       Why then will we not declare it.
       Because Parliament and Ministry is wicked, and corrupt and will take Advantage of such Declaration to tax us—and will also Reason from this Acknowledgment, to further Power over us.
       Answer. We shall not be bound further than We acknowledge it.
       Is it not necessary that the Trade of the Empire should be regulated by some Power or other? Can the Empire hold together, without it— No.—Who shall regulate it? Shall the Legislature of Nova Scotia, or Georgia, regulate it? Mass, or Virginia? Pensylvania or N. York. It cant be pretended. Our Legislative Powers extend no farther than the Limits of our Governments. Where then shall it be placed. There is a Necessity that an American Legislature should be set up, or else that We should give the Power to Parliament or King.
       Protection.—Acquiescence. Mass. Virginia.
       Advantages derived from our Commerce.
      
      
       
        
   
   From JA’s loose sheets of minutes of debates (D/JA/22A). The speech by Galloway proposing a plan for a union between Great Britain and the Colonies, here minuted by JA, was published by Galloway himself in his pamphlet, Historical and Political Reflections on the Rise and Progress of the American Rebellion, London, 1780, and is reprinted from that source in JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:44–48. Julian P. Boyd has pointed out the discrepancies—inevitable under the circumstances—between the speech as minuted by JA in 1774 and as written up and published by its author in 1780 for a very different audience (Anglo-American Union: Joseph Galloway’s Plans to Preserve the British Empire, 1774–1788, Phila., 1941, p. 35–36). For the plan itself and its eventual rejection by Congress (22 Oct. 1774), see JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:48–51; Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 1:51–59, 80.


       
       
        
   
   Word omitted in MS.


       
      
      

      1774. Thursday. Sept. 29.
      
      
       Dined at Home, with the Delegates from North Carolina and a No. of other Gentlemen.
      
      

      1774 Fryday 30 September.
      
      
       Dined at Mr. Jonathan Smiths—Dr. Allison, Mr. Sprout and many other Gentlemen.
      
      
       
        
   
   On this day Congress adopted, in principle, a nonexportation agreement, to go into effect on 10 Sept. 1775. (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:51–52). On the same day JA introduced a series of resolves in support of Massachusetts’ resistance to royal authority. Among them was one calling for an immediate cessation of exports if “Hostilities should be further pursued against that Province.” These resolves are not mentioned in the Journal, but some of their language was incorporated in similar resolves adopted on 7 and 8 Oct. (same, p. 57–58). The MS of JA’s motion, endorsed, apparently in the hand of Charles Thomson, “J. Adams’ Motion Sept. 30th,” is in the Adams Papers under that date. The text is printed in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:391, note, which, however, omits some important matter that is canceled in the MS but will be printed in Series III of the present work.


       
      
       

      
       Notes on Measures to Be Taken Up by Congress, September–October 1774.
       
      
      
      
       Non Importation, Non Consumption, Non Exportation to Britain, and W. Indies.
       Petition to the King—Address to the People of England—Address to the People of America.
       Societies of Arts and Manufactures in every Colony.
       A Militia Law in every Colony. Encouragement of Militia and military Skill.
       Raising 500,000£ st. and 20,000 Men.
       Offering to raise a sum of Money, and appropriate it to the Support of the Navy.
       Sending home Agents from the Congress to negociate—and propose an American Legislature—to impose
       Petitions
       1. Petition to the King.—Send Agents to carry it.
       2. Offers to raise Money 200,000£ say, and appropriate it to the Support of the Navy.
       Agents to negotiate this—and propose an American Legislature— to lay Taxes in certain Cases and make Laws in certain others.
       Addresses
       3. Address to the People of England—and America—commercial Struggle
       4. Societies of Arts and Manufactures, in every Colony. Auxiliary to.
       5. N. Importation, N. Consumption, N. Exportation.
       Preparations for War, procuring Arms and Ordnance, and military Stores
       6. Raising Money and Men.
       7. A Militia Law in every Colony. Encouragement of Militia and military skill.
      
      
       
        
   
   These two undated and hitherto unpublished lists are separated from each other by several intervening pages in JA’s loose notes of debates in the first Continental Congress (D/JA/22A). The items in the first list (up to the subhead “Petitions” in this entry) are obviously simply rearranged in a classified form in the second, but in view of JA’s clerical caprices their respective locations in the MS provide no real clues as to when they were written. It is very likely, however, that the first list was inspired by the debate “on the means most proper to be pursued for a restoration of our rights,” which began on 24 Sept., was continued on the 26th and 27th, was taken up again on 6 Oct., and from that point on was blended with plans for both an “Association” (approved 18 Oct., and signed 20 Oct.) and a “Declaration of Rights” (agreed to on 14 Oct.). See JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:42, 43, 55, 63–73, 75–81.


       
       JA’s proposed measures for action by Congress include some that were already in train in September, others that were taken up in October, and—most significantly—still others that were far too bold for this Congress to consider at all but that were evidently in the forefront of JA’s mind, e.g. an intercolonial navy, an intercolonial army, “an American Legislature” vested with power to raise funds for a war chest, &c. Presumably he hoped that these positive steps could be added to the three measures, only one of which proceeded beyond mere assertions of principle and protest, at the end of the Declaration of Rights (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:73). See JA to William Tudor, 7–9 Oct. 1774 (MHi: Tudor Papers; printed in MHS, Colls.Massachusetts Historical Society, Collections and Proceedings., 2d ser., 8 [1826]:311–313).
       
        
   
   Possibly “impress.”


       
       
        
   
   Thus in MS. The intent of this fourth measure was included in the Association of 20 Oct. (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 1:78).


       
      
     